TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00909-CR


                                  The State of Texas, Appellant

                                                  v.

                                      David Uhrich, Appellee


                FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
    NO. 16732, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

               David Uhrich was charged with the offense of possession of a controlled substance,

namely methamphetamine, with the intent to deliver, “in an amount of four grams or more but less

than 200 grams.” See Tex. Health & Safety Code § 481.112(d). Uhrich filed a pre-trial motion to

suppress certain evidence, which the trial court granted. The State has appealed the trial court’s

ruling, see Tex. Code Crim. Proc. 44.01(a)(5), and in that appeal, has filed a motion asking this

Court to abate the appeal and remand the cause to the trial court for entry of findings of fact and

conclusions of law.

               The Texas Court of Criminal Appeals has held that “upon the request of the losing

party on a motion to suppress evidence, the trial court shall state its essential findings,” which the

court explained were “findings of fact and conclusions of law adequate to provide an appellate court

with a basis upon which to review the trial court’s application of the law to the facts.” State v.
Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). Those findings must be “adequate and

complete, covering every potentially dispositive issue that might reasonably be said to have risen in

the court of the suppression proceedings,” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App.

2011), including “explicit credibility determination[s]” regarding the witnesses who testified at the

suppression hearing, State v.Mendoza, 365 S.W.3d 666, 673 (Tex. Crim. App. 2012). Findings of

fact and conclusions of law “ensure that reviewing courts need not presume, assume, or guess at

what historical facts a trial judge actually found when making a ruling in a motion to suppress

hearing.” Id. at 671. Therefore, if a trial court fails to make findings of fact and conclusions of law,

appellate courts are authorized to abate the appeal and remand the cause to the trial court for entry

of “essential findings.” See Cullen, 195 S.W.3d at 698 (citing Tex. R. App. P. 44.1).

               Although the State requested findings of fact and conclusions of law in connection

with the trial court’s ruling on Uhrich’s motion to suppress, the record in this case does not contain

findings of fact and conclusions of law. Accordingly, we grant the State’s motion, abate the appeal,

and remand the cause to the trial court so that it may make findings of fact and conclusions of

law. The district court clerk is instructed to forward to this Court a supplemental clerk’s record

containing those findings and conclusions no later than April 6, 2020. This appeal will be reinstated

once the supplemental clerk’s record is filed.

               It is ordered on March 5, 2020.



Before Justices Goodwin, Kelly, and Smith

Abated and Remanded

Filed: March 5, 2020

Do Not Publish


                                                   2